      Case 1:19-cr-00585-LGS Document 1 Filed 07/26/19 Page 1 of 5

                                                            ORIGINAL
Approved:

                                      Attorney

Before:      THE HONORABLE STEWART D. AARON
             United States Magistrate Judge
             Southern District of New York

                                          X
                                                 19MAG 6975
 UNITED STATES OF AMERICA                     SEALED COMPLAINT

          - v. -                              Violations of 18 U.S.C.
                                              § 2113(a)
ANTHONY FLYNN,
                                              COUNTY OF OFFENSE:
                       Defendant.             NEW YORK

                                          X



SOUTHERN DISTRICT OF NEW YORK, ss.:

          GEORGE LANE, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation
("FBI"), and charges as follows:

                               COUNT ONE
                             (Bank Robbery)

     1.   On or about May 30, 2019 in the Southern District of
New York and elsewhere, ANTHONY FLYNN, the defendant, knowingly,
by force and violence, and by intimidation, did take, and
attempt to take, from the person and presence of another,
property and money and other things of value belonging to, and
in the care, custody, control, management, and possession of a
bank, the deposits of which were then insured by the Federal
Deposit Insurance Corporation, to wit, FLYNN obtained
approximately $1,125.00 from a bank by threatening a bank
employee.

            (Title 18, United States Code, Section 2113(a) .)

                               COUNT TWO
                             (Bank Robbery)

     2.   On or about June 6, 2019, in the Southern District of
New York and elsewhere, ANTHONY FLYNN, the defendant, knowingly,
by force and violence, and by intimidation, did take, and
      Case 1:19-cr-00585-LGS Document 1 Filed 07/26/19 Page 2 of 5




attempt to take, from the person and presence of another,
property and money and other things of value belonging to, and
in the care, custody, control, management, and possession of a
bank, the deposits of which were then insured by the Federal
Deposit Insurance Corporation, to wit, FLYNN attempted to rob a
bank by threatening a bank employee.

         (Title 18, United States Code, Section 2113(a) .)

          The bases for my knowledge and for the foregoing
charges, are, in part, as follows:

     3.    I am a Special Agent with the FBI, and a member of the
FBI/New York City Police Department ("NYPD") Violent Crime Task
Force (the "Task Force"), and I have been personally involved in
the investigation of this matter.   This affidavit is based upon
my conversations with other law enforcement officers, my
examination of reports and records prepared by law enforcement
officers and others, and my involvement in this investigation.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
of the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherwise indicated.

        The May 30, 2019 and June 6, 2019 Bank Robberies

     4.   Based on my conversations with other law enforcement
officers and my review of law enforcement reports, I have
learned, in substance and in part, the following:

           a.  On or about May 30, 2019, NYPD officers responded
to a report of a robbery at a bank located in the vicinity of
340 Avenue of the Americas in New York, New York ("Bank-1").
Upon arriving at Bank-1, the officers spoke to a teller
 ("Teller-1") and learned that, at approximately 5:38 p.m., a man
who has since been identified as ANTHONY FLYNN, the defendant,
see infra~~ 5-10, entered Bank-1. As FLYNN approached Teller-
1, he pulled out a sword with an orange and red handle that was
hidden in his clothes.   FLYNN told Teller-1 to "give me the
money," "give me seven thousand dollars," and not to "fucking
play with me." FLYNN showed Teller-1 another knife concealed in
FLYNN's back pocket.   Teller-1 began to walk away from the
window and told FLYNN that Teller-l's machine was not working.
FLYNN said "you fucking playing with me" and began walking


                                   2
...   .
                Case 1:19-cr-00585-LGS Document 1 Filed 07/26/19 Page 3 of 5




          toward other bank customers in the teller line.  Teller-1 then
          told FLYNN there was money in the teller drawer and provided
          FLYNN approximately $1,125.00.  FLYNN took the money and fled
          the scene.

                     b.   On or about June 6, 2019, NYPD officers responded
          to a report of an attempted robbery at a bank located in the
          vicinity of 335 Columbus Avenue in New York, New York ("Bank-
          2").   Upon arriving at Bank-2, the officers spoke to a teller
          ("Teller-2") and learned that, at approximately 3:11pm, a man
          who has since been identified as ANTHONY FLYNN, the defendant,
          see infra~~ 11-13, entered Bank-2. At the teller windows,
          FLYNN passed a note to Teller-2 and told Teller-2 to "read the
          note." The note stated, "Im [sic] intimate in it like swimwear.
          This 9 milimeter [sic] could take your collegues [sic] and
          customer [sic] off the planet[.]    Give me demandad [sic] amount
          read everything but at same time act proffessional [sic] and
          withdraw the 10,000$ in preferably l00S dollar denominations."
          Teller-2 began to walk away, at which point Teller-2 told Bank-
          2's manager that Teller-2 was just passed a note.    FLYNN yelled
          "I want to make a withdrawal" and fled the scene.

                    FLYNN is Identified (May 30, 2019 Bank-1 Robbery)

               5.   Based on my review of surveillance videos from the May
          30, 2019 Bank-1 robbery, I know that the perpetrator of the May
          30, 2019 Bank-1 robbery was wearing a dark jacket, backpack,
          sunglasses, a New York Yankees baseball hat, and a blue striped
          buttoned shirt.

               6.   Based on my review of surveillance videos from the
          outside of Bank-1 and in the vicinity of Cornelia Street, I know
          that at approximately 5:43pm, a man resembling the perpetrator
          (wearing a New York Yankees baseball hat, dark jacket, and
          backpack) can be seen walking out of and away from Bank-1 and
          then proceeding westbound on Cornelia Street while quickly
          removing his clothes. Based on my review of the surveillance
          footage, it appears that the man walking away from Bank-1 and
          later removing his clothing on Cornelia Street is the
          perpetrator of the Bank-1 robbery.

               7.   Based on my conversations with other law enforcement
          officers as well as my review of photographs and other records,
          I know that, on May 30, 2019, NYPD officers recovered from the
          vicinity of 12 Cornelia Street a backpack, a tank top, a New
          York Yankees baseball hat, a blue striped buttoned shirt, a dark



                                             3
      Case 1:19-cr-00585-LGS Document 1 Filed 07/26/19 Page 4 of 5




jacket, a sword with an orange and red handle, and a knife,
among other items.

     8.   Based on my review of reports documenting the forensic
testing of the various items recovered from the vicinity of 12
Cornelia Street, I have l~arned, in substance and in part, that
a DNA profile from the collar of the blue striped buttoned shirt
and the tank top recovered among the items discarded in the
vicinity of 12 Cornelia Street matches a pre-existing law
enforcement DNA profile of ANTHONY FLYNN, the defendant.

     9.   Based on my review of the May 30, 2019 surveillance
videos from Bank-1 and from the vicinity of Cornelia Street, as
well as my review of photographs of ANTHONY FLYNN, the
defendant, taken from a law enforcement· database, it appears
that FLYNN is the man who robbed Bank-1 on May 30, 2019.

     10. Based on my conversations with other law enforcement
officers, I have learned, in substance and in part, that ANTHONY
FLYNN, the defendant, reports to a New York State Parole Officer
(the "Parole Officer") who serves as FLYNN's primary parole
officer and works with FLYNN on a weekly basis. The Parole
Officer reviewed surveillance from the May 30, 2019 Bank-1
robbery and identified the perpetrator as FLYNN.

        FLYNN is Identified (June 6, 2019 Bank-2 Robbery)

     11. Based on my review of surveillance videos from the
June 6, 2019 Bank-2 robbery, I know that the perpetrator of the
June 6, 2019 Bank-2 robbery was wearing a baseball hat, dark
sunglasses, and a tan and burgundy colored shirt and appears to
be the same person who perpetrated the May 30, 2019 Bank-1
robbery.

     12. Based on my conversations with other law enforcement
officers, I know that the Parole Officer reviewed surveillance
from the June 6, 2019 Bank-2 robbery attempt and identified the
perpetrator as ANTHONY FLYNN, the defendant.

     13. Based on my review of the June 6,      2019 Bank-2
surveillance and photographs, as well as my     review of
photographs of ANTHONY FLYNN, the defendant,     taken from a law
enforcement database, it appears that FLYNN     is the man who
attempted to rob Bank-2 on June 6, 2019.




                                   4
      Case 1:19-cr-00585-LGS Document 1 Filed 07/26/19 Page 5 of 5




              Federal Deposit Insurance Corporation

     14. From my review of publicly available materials, as
well as my training and experience as a Special Agent of the FBI
and a member of the Task Force, I know that, at all relevant
times, the deposits of Bank-1 and Bank-2 were insured by the
Federal Deposit Insurance Corporation.

     WHEREFORE, the deponent respectfully requests that ANTHONY
FLYNN, the defendant, be impris ed or bailed, as the case may
be.




                           Federal Bureau of Investigation


Sworn to before me this
26th day of July, 2019



                          AARON




                                   5
